DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 13 January 2022.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been allowed.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 08 November 2021.
Allowable Subject Matter
5.  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 13 January 2022 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the limitations of “collecting, by an online system, over a time interval, samples of browser attributes from browsers used by one or more users of an organization, wherein the one or more users are authorized to access a resource”, “determining statistical distributions of one or more browser attributes based on the collected samples for a user” and “responsive to determining that the score indicates that the new request was sent by the new client device, detecting unauthorized resource utilization by the organization by sharing sessions across client devices”, as recited by independent claims 1, 11 and 20.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Thomas et al US 2008/0244744 A1 directed to tracking machines on a network of computers [abstract].
B.  Laporta US 2018/0241745 A1 directed to a method and system for simply and securely pairing a web user with a specific URL or online-based content without requiring the user to memorize or enter a specific username or password when accessing a particular webpage [abstract].
C.  Call et al US 2014/0283069 A1 directed to identifying abnormal computer behavior [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492